Citation Nr: 0731804	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  00-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to service connection for residuals of a 
right hip disability, to include as secondary to a service-
connected right knee disability.

5.  Entitlement to service connection for a dislocation of 
the left shoulder.

6.  Entitlement to service connection for a left elbow 
disability.

7.  Entitlement to service connection for residuals of a back 
injury.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right elbow and arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to May 
1982, with additional service in the United States Naval 
Reserve.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, dated in February 1999 which denied service 
connection for residuals of a right shoulder injury, acquired 
psychiatric disability, right hip disability, dislocation of 
the left shoulder, and left elbow disability, and found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a right elbow 
and arm disability; and from a rating decision dated in 
December 1999 that denied service connection for a back 
disability and hypertension.  In August 2000, the veteran 
testified at hearing at the RO before a Decision Review 
Officer (DRO).  A copy of the transcript has been associated 
with the claims folder.  When this case was previously before 
the Board in October 2004, it was remanded to the RO for 
further development.

The veteran's claim for service connection for a left elbow 
disability and his reopened claim for service connection for 
a right arm and elbow disability are addressed in the remand 
attached to this decision and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's right shoulder disability was incurred in or 
aggravated by his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's hypertension was incurred in or aggravated by 
his active service or manifested to a compensable degree 
within one year following his separation from service.

3.  The competent medical evidence does not demonstrate that 
the veteran's acquired psychiatric disability was incurred in 
or aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.

4.  The competent medical evidence does not demonstrate that 
the veteran currently has any right hip disability.

5.  The competent medical evidence does not demonstrate that 
the veteran's dislocation of the left shoulder was incurred 
in or aggravated by his active service.

6.  The competent medical evidence does not demonstrate that 
the veteran's back disability was incurred in or aggravated 
by his active service or that any arthritis or neurological 
residuals manifested to a compensable degree within one year 
following his separation from service.

7.  The veteran did not appeal an April 1994 rating decision 
that denied service connection for a right elbow and arm 
disability.

8.  Evidence added to the record since the April 1994 final 
decision is not cumulative and redundant, and by itself and 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right shoulder 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

3.  Service connection for an acquired psychiatric disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

4.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2006).

5.  Service connection for dislocation of the left shoulder 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

6.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).

7.  The April 1994 rating decision that denied service 
connection for a right elbow and arm disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

8.  New and material evidence has been received to reopen a 
claim for service connection for a right elbow and arm 
disability.  38 U.S.C.A §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 1998, October 
1999, January 2001, April 2002, November 2002, and March 
2004; rating decisions in April 1994, February 1999, December 
1999, and September 2002; statements of the case in June 1999 
and June 2000; and supplemental statements of the case in 
December 1999, October 2000, and January 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2007 supplemental statement of the 
case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for a right elbow and arm disability as well as the evidence 
required by the underlying claim for service connection, 
further amended notice to the veteran would not provide a 
basis to grant this claim.  The Board again observes that the 
veteran and his representative have made no showing or 
allegation that the content of the notice resulted in any 
prejudice to the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to the veteran's claims for 
service connection for disabilities of the back, right hip, 
right elbow, and left shoulder.  However, with respect to the 
veteran's remaining claims, the Board finds that VA is not 
obligated to provide examinations because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including hypertension, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006). Secondary 
service connection may be found where a service connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Residuals of a Right Shoulder Injury

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a right shoulder disability.

The veteran's service medical records, including reports of 
the February 1979 entrance examination and April 1982 
separation examination, are void of any findings, complaints, 
symptoms, or diagnoses of a right shoulder disability.

VA medical records dated in June 1999 show complaints of 
right shoulder pain.  An August 1999 record indicates that he 
reportedly injured his shoulder on the job in 1998.  A 
medical record dated sometime in 2000 further indicates that 
he developed right shoulder pain approximately one year ago 
upon flipping a mattress.  VA medical records show that he 
was employed as a VA housekeeping assistant.  In September 
2001, his right shoulder condition was diagnosed as 
tendonitis.  In February 2002, his condition was diagnosed as 
right rotator cuff tendonitis.

The veteran's post-service medical records are negative for 
any diagnosis of a right shoulder disability until many years 
after separation from active service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran has a right shoulder 
disability, the record does not include a competent medical 
opinion linking the condition to the veteran's active duty.  
In fact, the veteran's complaints of right shoulder pain are 
contemporaneous with a work-related injury in 1998.  Finally, 
the service medical records are void of any findings, 
symptoms, complaints, or diagnoses of a right shoulder 
disability.  In the absence of competent medical evidence 
linking a right shoulder disability to service, service 
connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his assertions do not 
constitute competent medical evidence that his right shoulder 
disability began during, or is a result of, his service.

To the extent that the veteran complains of right shoulder 
pain, pain itself is not a disability for VA purposes.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the symptoms of chest pain can be attributed, there is 
no basis upon which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a right shoulder disability was incurred in or 
aggravated by service.  Therefore, service connection for a 
right shoulder disability is denied.


Hypertension

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for hypertension on a direct or 
presumptive basis.
The veteran's service medical records, including reports of 
the February 1979 entrance examination and April 1982 
separation examination, are void of any complaints, symptoms, 
findings, or diagnoses attributed to hypertension.

VA medical records show that the veteran's hypertension was 
diagnosed in January 1996.  At that time, he reported that 
his blood pressure had always been normal, but that he was 
under a lot of stress taking care of his invalid mother.

At the August 2000 hearing, he testified that he did not have 
high blood pressure in service or prior to service.

The veteran's post-service medical records are negative for 
any diagnosis of hypertension within one year of separation 
from active duty.  In fact, the post-service medical records 
are negative for a diagnosis of hypertension until many years 
after separation.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While the competent medical evidence does show that the 
veteran now suffers from hypertension, the evidence does not 
show that the current hypertension was incurred in or 
aggravated during service.  Furthermore, there is no 
competent medical opinion that relates his hypertension to 
active duty.  In the absence of competent medical evidence 
linking any current hypertension to service, service 
connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his hypertension began during, or is a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current hypertension was incurred in or 
aggravated by service or that hypertension manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Therefore, service connection for 
hypertension must be denied.

Acquired Psychiatric Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disability on a direct or presumptive basis.

The veteran's service medical records, including reports of 
the February 1979 entrance examination and April 1982 
separation examination, are void of any complaints, symptoms, 
findings, or diagnoses attributable to a psychiatric 
disability.  Psychiatric clinical evaluations performed upon 
entrance to, and separation from service, were normal.

Private treatment records dated in July 1997 show that his 
condition was diagnosed as adjustment disorder with depressed 
mood.

VA psychiatric treatment records dated in September 1997 
noted that his psychiatric disability may be related to 
events which occurred during childhood.  In October 2002, his 
condition was diagnosed as chronic depression.

The veteran's post-service medical records are negative for 
any diagnosis of an acquired psychiatric disability within 
one year of separation from active duty.  In fact, the post-
service medical records are negative for a diagnosis of a 
psychiatric disability until many years after separation.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
competent medical evidence does show that the veteran now 
suffers from a psychiatric disability, the evidence does not 
show that the current psychiatric disability was incurred in 
or aggravated during service.  Furthermore, there is no 
competent medical opinion that relates his psychiatric 
disability, currently diagnosed as chronic depression, to 
active duty.  In the absence of competent medical evidence 
linking any current psychiatric disability to service, 
service connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
his psychiatric disability began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current psychiatric disability was incurred 
in or aggravated by service or manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for an acquired 
psychiatric disability must be denied.

Residuals of a Right Hip Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for residuals of a right hip 
disability.  The competent medical evidence shows that the 
veteran does not currently have a diagnosed right hip 
disability.

The service medical records, including reports of the 
February 1979 entrance examination and April 1982 separation 
examination, are void of any findings, complaints, symptoms, 
or diagnoses of a right hip disability.

VA medical records show complaints of hip pain, but are 
negative for a diagnosed right hip condition.

In June 2007, the veteran underwent a VA examination and 
presented with complaints of bilateral hip pain.  The 
examiner reported that his right hip pain was a continuation 
of his low back pain.  Further examination of the hips 
revealed symmetrical painless motion.  The examiner opined 
that the veteran did not have a hip condition and that the 
right hip was asymptomatic.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed right hip disability or that any hip disability is 
related to his service.  The Board recognizes the veteran's 
own contention as to the diagnosis and relationship between 
his service and the claimed disease.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, his own 
assertions do not constitute competent medical evidence that 
the veteran currently has a right hip condition.

To the extent that the veteran complains of any right hip 
pain, pain itself is not a disability for VA purposes.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of right hip pain can be attributed, 
there is no basis to find a right hip condition for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed of right hip disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
the absence of evidence showing a current diagnosis of a 
right hip disability, service connection cannot be granted.  
38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a right hip disability, to include as 
secondary to a service-connected right knee disability, is 
denied.

Dislocation of the Left Shoulder

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for a dislocation of the left 
shoulder.  The competent medical evidence shows that the 
veteran does not currently have a diagnosed left shoulder 
disability.

The service medical records, including reports of the 
February 1979 entrance examination and April 1982 separation 
examination, are void of any findings, complaints, symptoms, 
or diagnoses of a left shoulder disability.

In March 1994, the veteran underwent a VA examination; a 
clinical examination of the left shoulder was normal.

VA medical records dated in March 1993 show complaints of a 
left shoulder dislocation that occurred two to three weeks 
prior and indicate a history of recurrent subluxation.  In 
September 1997, he presented with complaints of sore 
shoulders.  However, an x-ray examination of his left 
shoulder in 1998 was normal.  VA medical records dated March 
2001 reflect additional complaints of bilateral shoulder 
pain, but are void of a diagnosis of a left shoulder 
disability.

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed left shoulder disability or that any left shoulder 
disability or dislocation occurred in or is related to his 
service.  The Board recognizes the veteran's own contention 
as to the diagnosis and relationship between his service and 
the claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that the veteran 
currently has a left shoulder disability.

To the extent that the veteran complains of any left shoulder 
pain, pain itself is not a disability for VA purposes.  The 
Court has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which the complaints of left shoulder pain can be attributed, 
there is no basis to find a left shoulder disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosis of a left shoulder disability.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of a present disability, there can be no valid claim.  The 
Board's perusal of the record in this case shows no competent 
proof of present disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of evidence showing a 
current diagnosis of left shoulder disability service 
connection cannot be granted.  38 C.F.R. § 3.304(f).  To the 
extent that any left shoulder disability or disloctation is 
shown, the evidence of record does not show that any such 
disability was incurred in or aggravated by service.  The 
service medical records do not show any left shoulder 
dislocations.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a left shoulder disability is denied.

Residuals of a Back Injury

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for residuals of a back injury.

The veteran's service medical records, including reports of 
the February 1979 entrance examination and April 1982 
separation examination, are void of any complaints, symptoms, 
findings, or diagnosis of a back disability.

VA medical records dated in May 1987 indicate that he 
reported back problems of one month in duration.  In August 
2002, he was diagnosed with degenerative lumbar disc disease.

In August 2000, he testified that he injured his back while 
repelling off of a tower in service.  However, there is no 
record of this incident.  There is not record of any 
complaint or treatment of a back injury in the service 
medical records.

In June 2007, he underwent a VA examination at which time he 
reported that his lumbar spine "just went to hurting in 
about 1980."  Examination of his back revealed a healed 
surgical scar in the left lumbar area where a fibrolipoma was 
excised.  X-rays of the lumbar spine showed very slight 
convex right curvature which was noted clinically.  There was 
minimal spurring facet arthritis and minimal bulging discs 
reported on MR.  His condition was diagnosed as "chronic 
lumbar sprain with minimal degenerative disk disease and 
spondylosis."  The examiner opined that "it is as likely as 
not that these symptoms in this area are related to his 
symptoms which began in 1980 in his lumbar spine."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has considered the June 2007 VA opinion of that 
"it is as likely as not that these symptoms in this area are 
related to his symptoms which began in 1980 in his lumbar 
spine."  While the opinion has probative value, it is 
unsupported by the service medical records which are 
completely void of any evidence of a back injury or treatment 
of the same in service.  A clinical evaluation of his spine 
at separation in April 1982 was normal.  Furthermore, since 
there are no findings, complaints, symptoms, or diagnosis of 
a back disability in service, the examiner's opinion appears 
to be based solely upon the subjective history provided by 
the veteran.  In addition, the in-service back injury from 
repelling off of a tower is not corroborated by objective 
evidence.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his back 
disability began during, or is a result of, his service.  
While the June 2007 VA examination revealed minimal spurring 
facet arthritis, the competent medical evidence does not show 
that any arthritis manifested to a compensable degree within 
one year following his separation from service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current back disability was 
incurred in or aggravated by service or that any arthritis in 
the back manifested to a compensable degree within one year 
following the veteran's separation from service.  Therefore, 
service connection for hypertension must be denied.

New and Material Evidence of a Right Elbow and Arm Disability

In a decision dated in April 1994, the RO denied the 
veteran's claim for service connection for a right arm 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, 
the April 1994 decision became final because the appellant 
did not file a timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in October 1998.  Under the 
applicable provisions, "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Furthermore, evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since 
the last final denial on any basis  will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the VA at the time of the April 1994 
final decision consisted of service medical records and a 
March 1994 VA examination report.  The RO found that there 
was no evidence that the veteran had a chronic right arm 
condition.

The veteran's service medical records include a February 1979 
entrance examination report which noted a healed fracture of 
the right forearm with no sequelae.  A June 1980 entry noted 
right elbow pain with no history of injury and a diagnosis of 
bilateral elbow pain.  Another June 1980 entry noted a three-
day history of severe right elbow pain "deep in bone."  
However, a clinical examination of the upper extremities at 
separation in April 1982 was normal and there were no 
findings, complaints, symptoms, or diagnoses of a right elbow 
or arm disability.  In addition, a January 1985 re-enlistment 
Naval Reserve examination report is void of findings, 
complaints, symptoms, or diagnoses of a right elbow or arm 
disability.

The evidence submitted to VA after the April 1994 rating 
decision includes VA medical records dated from May 1987 to 
December 2002 and September 2005, including treatment records 
for unrelated conditions; private treatment records for an 
unrelated condition dated in July 1997; reports from VA 
examinations in March 1994 and June 2007; testimony presented 
by the veteran at hearing before a DRO; and statements in 
support of his claim.  The Board finds that the evidence 
shows that the veteran a current right elbow and arm 
disability, something which was not shown at the time of the 
previous denial.

Therefore, the Board finds that new and material evidence has 
been submitted subsequent to the April 1994 rating decision 
denying the veteran's claim for service connection for a 
right elbow and arm disability.  Most notably, the June 2007 
VA examination found a right arm disability, diagnosed as 
carpal tunnel syndrome.  That evidence demonstrates the 
presence of a right arm disability, the absence of which was 
the reason for the previous denial.  Therefore, the claim is 
reopened and will be addressed in the remand which follows 
this decision.


ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disability is 
denied.

Service connection for residuals of a right hip disability, 
to include as secondary to a service connection right knee 
disability, is denied.

Service connection for a dislocation of the left shoulder, is 
denied.

Service connection for residuals of a back injury is denied.

New and material evidence has been received and the claim for 
service connection for a right elbow and arm disability is 
reopened.  To that extent only, the claim is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran claims that his left elbow disability began in 
service in 1980 when he picked up a keg of beer at a company 
picnic.

Service medical records dated in June 1980 indicate right 
elbow pain with no history of injury and note complaints of 
dull left elbow pain for two days.  His condition was 
diagnosed as bilateral elbow pain from an unknown origin.  It 
was noted that he had a sedentary job with no recent 
increased exertion.  The impression was myalgia/arthralgia of 
questionable etiology.  Another June 1980 medical report 
notes possible tendinitis.  Another June 1980 report notes 
that an X-ray showed a possible lytic lesion of the right 
distal humerus.

Another June 1980 entry noted a three-day history of severe 
right elbow pain "deep in bone."  However, a clinical 
examination of the upper extremities at separation in April 
1982 was normal and there were no findings, complaints, 
symptoms, or diagnoses of a right elbow or arm disability.  
In addition, a January 1985 re-enlistment Naval Reserve 
examination report is void of findings, complaints, symptoms, 
or diagnoses of a right elbow or arm disability.

In February 1984, the veteran was treated for a probable 
hyperextension injury of the right wrist.

VA joints examination in March 1994, examination of the 
elbows revealed that they were equal without swelling, 
deformity, or tenderness.

VA medical records dated in December 1998 show complaints of 
a fourteen year history of elbow pain since lifting a beer 
keg onto a truck [in service].  His condition was assessed as 
bilateral elbow pain and stiffness.  In February 1999, he 
presented for treatment of multiple joint pain, since the 
"EMS Olympics" in September and reported that his elbows 
felt "hot" at times of pain.  In August 2000 he presented 
with complaints of bilateral elbow pain.

In August 2000, he testified that he used to beat his elbows 
against concrete walls to numb the pain.

In June 2007, he underwent a second VA examination.  He again 
claimed that his left elbow condition began in the 1980's 
after he picked up a keg of beer at a company picnic in 
service.  Examination of his upper extremities revealed 
symmetrical appearance of his elbows.  Elbow motion was 
painless.  There was tenderness over the left extensor origin 
and lateral epicondylar area.  However, there was no strength 
deficit or pain on forced extensor.  Yet, the examiner opined 
that the left lateral epicondylitis is as likely as not 
related to the 1980 beer keg incident during service.  The 
examiner also found right carpal tunnel syndrome which the 
examiner felt was as likely as not related to a right wrist 
hypertension incident in Okinawa during service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  While the veteran in this case 
has already been afforded a VA examination, it appears that 
the basis upon which the examiner found that the veteran's 
left elbow disability and right arm disabilities were related 
to an incident involving a beer keg and a right wrist 
hyperextension, is not corroborated by objective service 
evidence.  As the record reflects that the veteran was seen 
in service for complaints of left elbow pain and has a 
current diagnosis of left lateral epicondylitis, and it is 
unclear to the Board whether his current complaints are 
related to his in-service complaints, the Board finds that a 
remand for an examination and etiological opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any left elbow disability.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current left elbow 
disability.

b)  Is it as likely as not (50 percent 
probability or greater) that any left 
elbow disability is due to or is the 
result of his in-service complaints of 
left elbow pain?

c)  Diagnose any current right arm, 
elbow, or wrist disability.

d)  Is it as likely as not (50 percent 
probability or greater) that any right 
elbow, arm, or wrist disability is due 
to or is the result of his in-service 
complaints of elbow pain or treatment 
for a right hand/wrist injury?

e)  Is it as likely as not (50 percent 
probability or greater) that any pre-
existing right forearm fracture was 
aggravated (permanently increased in 
severity beyond the natural progression 
of the injury) during the veteran's 
service?

2.  Following completion of the foregoing, 
readjudicate the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Thereafter, return the case to 
the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that claims 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for development or other action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


